NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 14a0553n.06

                                        Case No. 13-4186
                                                                                       FILED
                          UNITED STATES COURT OF APPEALS                           Jul 24, 2014
                               FOR THE SIXTH CIRCUIT                          DEBORAH S. HUNT, Clerk



PATRICIA ANN SALYER,                                )
                                                    )
       Plaintiff-Appellant,                         )
                                                    )       ON APPEAL FROM THE UNITED
v.                                                  )       STATES DISTRICT COURT FOR
                                                    )       THE SOUTHERN DISTRICT OF
COMMISSIONER OF SOCIAL SECURITY,                    )       OHIO
                                                    )
       Defendant-Appellee.                          )


       BEFORE: COLE, COOK, and WHITE, Circuit Judges.

       PER CURIAM. Patricia Salyer appeals the district court’s judgment affirming the denial

of her application for disability-insurance benefits.     We agree with the district court and

AFFIRM.

       In her application, Salyer alleged that she became disabled in 2007 from bipolar disorder,

general anxiety, depression, post-traumatic stress, back pain, severe anger outbursts,

fibromyalgia, and drug abuse in remission. After the Social Security Administration rejected her

application, Salyer requested a hearing before an administrative law judge (ALJ). The ALJ

denied relief, and the Appeals Council declined review. Over Salyer’s objections, the district

court adopted a magistrate judge’s recommendation to affirm the denial of benefits. She appeals.

       Salyer contends that (1) the ALJ ignored various portions of vocational-expert (VE)

testimony, including testimony that “it would be difficult” for Salyer to perform any substantially
Case No. 13-4186
Salyer v. Comm’r of Soc. Sec.


gainful employment should the ALJ find that Salyer cannot perform certain tasks, and (2) the

district court erred in not considering a psychiatric report she submitted with her objections to

the magistrate judge’s recommendation. Our review of the ALJ’s decision “is limited to whether

the ALJ applied the correct legal standards and whether the findings of the ALJ are supported by

substantial evidence.” Blakley v. Comm’r of Soc. Sec., 581 F.3d 399, 405 (6th Cir. 2009).

       Regarding the first contention, though the VE testified that Salyer’s job prospects would

diminish if certain hypothetical conditions applied, that testimony lacks relevance because in fact

the ALJ found that none of those conditions applied. Instead, the ALJ determined—and Salyer

offers no dispute—that Salyer could perform a limited range of light and sedentary work. And

the VE testified that under those conditions, Salyer could perform several types of jobs that exist

in significant numbers in the national economy. (R. 13-2, Hr’g Tr. at 46−47.) The VE’s

testimony lends substantial support to the ALJ’s decision to deny benefits. See Smith v. Halter,

307 F.3d 377, 378 (6th Cir. 2001) (“A vocational expert’s testimony concerning the availability

of suitable work may constitute substantial evidence where the testimony is elicited in response

to a hypothetical question that accurately sets forth the plaintiff’s physical and mental

impairments.”).

       Regarding Salyer’s second contention—the district court’s alleged mistake in not

considering the psychiatric report—the court correctly limited its review to the administrative

record presented to the ALJ. See Foster v. Halter, 279 F.3d 348, 357 (6th Cir. 2001).

       To the extent Salyer argues that the psychiatric report constituted “new evidence” under

42 U.S.C. § 405(g) such that the district court could have remanded to the agency for further

consideration, that statute requires that “there [be] new evidence which is material” (emphasis

added). Though the new report noted Salyer’s general “mood symptoms and problems with

                                               -2-
Case No. 13-4186
Salyer v. Comm’r of Soc. Sec.


attention interfering with classroom and online activities . . . [and] interpersonal interactions”

(Appellant’s Br. at 11−12), Salyer fails to explain how these notations conflict with the ALJ’s

finding that Salyer could “perform detailed but not complex tasks with only occasional and

intermittent interactions with others.” (R. 13-2, ALJ Decision at 6.) Because we cannot say with

“a reasonable probability that the [Commissioner] would have reached a different disposition of

the disability claim if presented with the new [doctor’s report],” Hollon ex rel. Hollon v. Comm’r

of Soc. Sec., 447 F.3d 477, 484 (6th Cir. 2006), Salyer’s effort to have it considered falls outside

§ 405(g)’s exception.

       We AFFIRM.




                                               -3-